Exhibit 10.24

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into as of the 1st day of August, 2015, by and between
THE FEMALE HEALTH COMPANY, a Wisconsin corporation (“Borrower”) and Midland
States Bank, an Illinois banking corporation, successor-by-merger to Heartland
Bank (“Lender”).

WITNESSETH:

WHEREAS,  the Borrower has an existing revolving credit facility with Lender
(the “Existing Loan”), pursuant to that certain Second Amended and Restated Loan
Agreement entered into by and between Lender and Borrower, dated as of August 1,
2011, as amended by that certain First Amendment to Second Amended and Restated
Loan Agreement dated as of August 1, 2012, as further amended by that certain
Second Amendment to Second Amended and Restated Loan Agreement dated as of
August 1, 2013, and as further amended by that certain Third Amendment to Second
Amended and Restated Loan Agreement dated as of August 1, 2014 (as so amended,
the “Loan Agreement”); and

WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to change
the terms and conditions of the revolving credit facility, including extending
the maturity date thereof;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.Definitions; References.    Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement shall have
the meaning assigned to such term in the Loan Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Agreement shall from the date hereof refer to the Loan
Agreement as amended hereby.

SECTION 2.Amendments to Loan Agreement.  Subject to the satisfaction and
occurrence of each of the conditions set forth in Section 3 hereof, the Loan
Agreement is hereby amended as follows, effective as of the date hereof:

2.1.At Section 1.1 of the Loan Agreement, replace the definition of Maturity
Date in its entirety as follows:

“Maturity Date” means August 1, 2016.

2.2.At Section 1.1 of the Loan Agreement, replace the definition of Note in its
entirety as follows:

“Note” means the Promissory Note dated as of August 1, 2015 executed by Borrower
and payable to the order of Lender, the form of which is attached hereto and
incorporated herein as Exhibit A, and any amendments, modifications,
restatements, replacements, renewals or refinancing thereof.

 

2.3Exhibit A to the Loan Agreement is hereby deleted in its entirety, and is
replaced with the Exhibit A attached to this Amendment.

 

SECTION 3.Effectiveness.  The effectiveness of this Amendment is subject to the
satisfaction and occurrence of each of the following conditions precedent:

 

3.1.Lender shall have received executed counterparts of the following documents,
each containing terms satisfactory to Lender:





--------------------------------------------------------------------------------

 

(a)this Amendment;

(b)replacement Promissory Note in the form and containing the terms as attached
hereto as Exhibit A (the “Replacement Note”);

(c)A certificate from Borrower, certifying (a) that attached copies or
previously provided copies of Borrower’s Organizational Documents are true and
complete, and in full force and effect, without amendment except as shown or
provided; and (b) that an attached copy of resolutions authorizing the
execution, delivery and performance of this Amendment, the Replacement Note and
any other documents required to be executed by Borrower hereunder, acceptable to
Lender in all respects, is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions adopted by Borrower with respect to the
Existing Loan; and

(d) such other documents and certificates as Lender may reasonably require.

3.2Lender shall have received from Borrower a fee in an amount equal to Two
Thousand Five Hundred and NO/100 Dollars ($2,500.00) in connection with the
renewal of the Existing Loan and in order to compensate Lender for the costs
associated with structuring, processing, approving and closing the Existing Loan
renewal, but excluding expenses for which Borrower has agreed elsewhere to
reimburse Lender.  The fee shall be fully earned by Lender when received and,
except as otherwise set forth herein, shall not be subject to refund or
rebate.  All fees are for compensation for services and are not, and shall not
be deemed to be, interest or a charge for the use of money. 

3.3Borrower shall have tendered payment for all of Lender’s expenses incurred in
connection with the loan modification contemplated hereby, including without
limitation Lender’s reasonable attorneys’ fees, as required under Section 7
below and set forth on a written statement delivered by Lender to Borrower as of
the date of this Amendment.

SECTION 4.Representations and Warranties.  Borrower represents and warrants to
Lender that:

4.1.The representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof (except to the extent that any such representations and warranties
specifically relate to an earlier date);

4.2.Borrower is in compliance with all the terms and provisions set forth in the
Loan Agreement and no Default or Event of Default has occurred and is continuing
or would result from the execution, delivery and performance of this Amendment;
and

4.3This Amendment and any and all agreements, notes, or other documents executed
in connection herewith have been duly and validly executed by an authorized
officer of the Borrower and constitute the legal, valid, and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms.  The Loan Agreement, as amended by this Amendment, remains in
full force and effect and remains the valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms. 

 

4.4As of the date hereof, Borrower has no defense, counterclaim or right or
claim of offset with respect to the Lender, or in respect of its obligations
under the Loan Agreement and the other Loan Documents.  This provision shall
survive termination, repayment in full of, and/or release of the liens and
security interests of Lender arising from the Existing Loan.

 

4.5Borrower has the power and authority to enter into this Amendment; all
resolutions, authorizations and consents on the part of Borrower which are
necessary for Borrower to execute and deliver this Amendment and to be bound by
the provisions hereof have been obtained and are in full force and effect as



--------------------------------------------------------------------------------

 

of the date hereof.

 

Borrower acknowledges that Lender has relied on the foregoing warranties and
representations in entering into this Amendment.  In the event Borrower has made
any material misrepresentation to Lender in this Amendment, or in any other
document, instrument or agreement delivered to Lender, such misrepresentation
shall constitute an Event of Default under the Loan Agreement and the other Loan
Documents.

SECTION 5.Voluntary Agreement.  Each party represents and warrants to the other
that it has consulted or has had the opportunity to consult with counsel
regarding this Amendment, that it is fully aware of the terms contained herein
and that it has voluntarily and without coercion or duress of any kind entered
into this Amendment.

SECTION 6.Release.  In consideration of the agreement of Lender to modify the
terms of the Loan Agreement as set forth in this Amendment, Borrower hereby
releases, discharges, and acquits forever Lender and any of its officers,
directors, servants, agents, employees, and attorneys, past and present, from
any and all claims, demands, and causes of action, of whatever nature, whether
in contract or tort, accrued or to accrue, contingent or vested, known to
Borrower, arising out of or relating to the loans evidenced by the Loan
Agreement, as hereby amended, or Lender’s administration of same or any other
actions taken pursuant to the Loan Agreement or under any other documents or
instruments evidencing loans made by Lender to Borrower or the administration of
same; provided, however, that the foregoing release and the following indemnity
relate only to actions or inactions of Lender through the date hereof. Borrower
hereby further indemnifies and holds Lender, and all officers, directors,
servants, agents, employees, and attorneys of Lender, past or present, harmless
from any and all such claims, demands, and causes of action by Borrower, or
anyone claiming by, through, or under Borrower, said indemnity to cover all
losses and expenses incurred by the Lender, its officers, directors, servants,
agents, employees, or attorneys, past or present, in connection with any such
claims, demands, or cause of action, including all attorneys’ fees and costs.

 

SECTION 7.Payment of Costs/Expenses.  Without limiting the generality of
provisions in the Loan Agreement relating to payment of Lender’s costs and
expenses, the Borrower will pay all out-of-pocket expenses, costs, and
reasonable charges of attorneys incurred by Lender in connection with the
preparation and implementation of this Amendment, the Replacement Note and
related documents.

 

SECTION 8.Authority.  By execution hereof, each of the persons signing on behalf
of the parties hereto hereby represents and warrants that each is fully
authorized to act and execute this Agreement on behalf of their respective
party.

SECTION 9.Other Documents/Provisions to Remain in Force.  Except as expressly
amended hereby, the Loan Agreement and all documents and instruments executed in
connection therewith or contemplated thereby and all indebtedness incurred
pursuant thereto, shall remain in full force and effect and are in all respects
hereby ratified and affirmed.  No reference to this Amendment need be made in
any instrument or document at any time referring to the Loan Agreement, a
reference to the Loan Agreement in any of such to be deemed to be reference to
the Loan Agreement, as amended hereby. Borrower expressly ratifies and confirms
the waiver of jury trial provision contained in the Loan Documents.

 

SECTION 10.Successors and Assigns.  Subject to any restriction on assignment set
forth in the Loan Agreement, this Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

SECTION 11.Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.

SECTION 12.Headings; Recitals.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.  The recitals set forth herein are
hereby incorporated into this Amendment and form a part hereof, the truth and
accuracy of which is evidenced by each party’s execution hereof.





--------------------------------------------------------------------------------

 

SECTION 13.Incorporation by Reference.  The Loan Agreement and all exhibits
thereto, and the exhibits to this Amendment (if any), are incorporated herein by
this reference.

 

SECTION 14.Governing Law.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
Missouri.

SECTION 15.  Missouri Revised Statute ‑ §432.047.  ORAL OR UNEXECUTED AGREEMENTS
OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT
ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY
WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER) AND US (LENDER)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH, TOGETHER WITH THE LOAN DOCUMENTS,
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

SECTION  16.No Novation.  Nothing herein shall constitute a novation or
reissuance of any Obligations, and Borrower acknowledges that all security
interests granted by it under the Loan Documents were intended to secure, and
shall secure, on a retroactive basis to the original date of perfection, without
re-ranking, all present and future Obligations of Borrower.

 

 

 [The Remainder of this Page is Left Blank Intentionally]

 

 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.

 

“BORROWER”

THE FEMALE HEALTH COMPANY

 

By:/s/  O.B. Parrish

Name:  O.B. Parrish

Title:    Chief Executive Officer

 

 

STATE OF ILLINOIS)

) SS

COUNTY OF COOK)

 

On this 28th day of July, 2015, before me, Victoria L. Schmitz, appeared O.B.
Parrish, in his capacity as Chief Executive Officer of The Female Health
Company, a Wisconsin corporation, to me personally known, who, being by me duly
sworn, did say that he is the Chief Executive Officer of The Female Health
Company, a Wisconsin corporation, and that said instrument was signed in behalf
of said corporation by authority of its Board of Directors, and said O.B.
Parrish, as Chief Executive Officer, acknowledged said instrument to be the free
act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

/s/  Victoria L. Schmitz

Notary Public

 

My Commission Expires:  July 27, 2018

 

 

 

 

 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.

 

“LENDER”

 

MIDLAND STATES BANK

 

 

By:/s/  Mark Kamil

Name:Mark Kamil

Title:Commercial Portfolio Manager

 

 

 

 

STATE OF MISSOURI)

) SS

COUNTY OF ST. LOUIS)

On this 4th day of August, 2015, before me, Joni Porter appeared Mark Kamil, to
me personally known, who being by me duly sworn did say that he/she is a
Commercial Portfolio Manager of Midland States Bank, an Illinois banking
corporation, and that said instrument was signed on behalf of said bank and said
Mark Kamil, as Commercial Portfolio Manager, acknowledged said instrument to be
the free act and deed of said bank.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year last above written.

 

 

/s/  Joni Porter

Notary Public

 

My Commission Expires:  May 10, 2018

 

 

 

 

 





--------------------------------------------------------------------------------

 

EXHIBIT A

 

Promissory Note

 

(see attached)

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

US $2,000,000.00St. Louis, Missouri

Dated as of August 1, 2015

 

FOR VALUE RECEIVED, the undersigned, THE FEMALE HEALTH COMPANY, a Wisconsin
corporation (the “Borrower”), hereby promises to pay to the order of Midland
States Bank, an Illinois banking corporation, successor-by-merger to Heartland
Bank (the “Lender”), at its office at 212 S. Central Avenue, Clayton, Missouri
63105 (the “Lender’s Address”), or at such other office as the Lender may
subsequently designate in writing, (i) on August 1, 2016 (the “Maturity Date”),
the principal amount of Two Million Dollars (US $2,000,000.00), or, if less, the
aggregate unpaid principal amount of all advances made hereunder by the Lender
to the Borrower prior to said date, (ii) interest on such principal amount at
the interest rate per annum for each advance, as determined in accordance with
the terms specified below (but in no event in excess of the maximum rate
permitted by applicable law), and (iii) any and all other sums which may be
owing to the Lender by the Borrower pursuant to this Note.  All advances made
hereunder by the Lender to the Borrower and all payments made on account of
principal hereof and interest hereunder shall be recorded by the Lender and,
prior to any transfer hereof, endorsed on the grid attached hereto; provided,
 however, that the Lender’s failure to record any such advance or payment shall
not limit or otherwise affect the obligations of the Borrower under this Note.

1.Definitions.  Each initially capitalized term used herein shall have the
meaning set forth in Schedule A.  Any capitalized terms used herein, but not
otherwise defined herein or on Schedule A attached hereto, shall have the
meaning ascribed to such term(s) as set forth in the Loan Agreement.

2.Advances.  Subject to the terms and conditions hereof and the Loan Agreement,
and in reliance upon the representations and warranties of the Borrower
contained in the Loan Agreement, the Lender agrees to make advances to the
Borrower from time to time during the period commencing on the date of this Note
and ending on the Maturity Date in an aggregate principal amount at any time
outstanding not to exceed the Commitment.  The Borrower agrees that it will use
the proceeds of any such advance for the purposes set forth in the Loan
Agreement.  Borrower further agrees that it will not use the proceeds of any
such advance for any illegal or unlawful purpose.  Each request for an advance
hereunder shall be made by a Borrowing Officer on written notice received by the
Lender in the form set forth on Exhibit A attached hereto not later than 12:00
noon (St. Louis time) of the Business Day of such advance, shall specify the
amount thereof, and shall be irrevocable and binding upon the Borrower.  Except
as the Borrower and the Lender may otherwise mutually agree, the proceeds of
each advance hereunder shall be wired to an account specified by the Borrower.

3.Interest Rate.  For the period from the date hereof until maturity (whether by
acceleration or otherwise) the Borrower promises to pay interest, in arrears, on
the from time to time unpaid principal amount of each advance hereunder on the
first Business Day of each month beginning September 1, 2015, at the Prime Rate,
and is subject to change from time to time based on changes in the Prime Rate;
provided,  however, that with respect to any advance or other obligation of the
Borrower hereunder which is not paid at maturity, or which remains unpaid
following the commencement, by or against the Borrower, of a case under Title 11
of the United States Code, the Borrower promises to pay interest on such advance
or other obligation from the date of maturity or the date such case is
commenced, until such advance or other obligation is paid in full, payable upon
demand, at a rate per annum (in lieu of the Prime Rate in effect at such time)
equal at all times to the Overdue Rate, but in no event in excess of the maximum
rate permitted by law.  The interest rate hereunder shall change on each
Interest Rate Change Date.  All computations of interest with respect to each
advance hereunder shall be made by the Lender on the basis of a year of 360 days
for the actual number of days (including the first day, but excluding the last
day) in the period for which such interest is payable.  This calculation method
results in a higher effective interest rate than the numeric interest rate
provided for under this Note.  After maturity, by acceleration or otherwise,
and/or upon an Event of Default, this Note shall bear interest at the Default
Rate.  A late charge equal to five percent (5%) of the payment amount shall be
assessed for each payment not received by Lender by the date ten (10) days after
the due date therefor.  Borrower hereby acknowledges that the Prime Rate is not
necessarily the lowest rate of interest then available from Lender on
fluctuating-rate loans.

4.Payments.





--------------------------------------------------------------------------------

 

(a)Time of Payments.  All payments of principal, interest, fees, and other
amounts due under this Note shall be made to the Lender at the Lender’s Address
in lawful money of the United States not later than 2:00 p.m. (St. Louis time)
on the day when due, without defense, claim, counterclaim, setoff or right of
recoupment.

(b)Final Payment.  On the Maturity Date of this Note as provided in the Loan
Agreement, Borrower shall pay to the Lender, in same day funds, an amount equal
to the aggregate principal amount outstanding under this Note and due on such
date, together with accrued interest thereon, all fees payable to the Lender
pursuant to the provisions of this Note and the Loan Agreement and any and all
other Obligations then outstanding and due and payable.

(c)Interest Calculation.  For purposes of interest calculation only, (i) a
payment by check, draft, or other instrument received on a Business Day shall be
deemed to have been applied to the relevant Obligation on the second following
Business Day, (ii) a payment in cash or by wire transfer received at or before
2:00 p.m., St. Louis, Missouri time, on a Business Day shall be deemed to have
been applied to the relevant Obligation on the Business Day when it is received,
and (iii) a payment in cash or by wire transfer received on a day that is not a
Business Day or after 2:00 p.m., St. Louis, Missouri time, on a Business Day
shall be deemed to have been applied to the relevant Obligation on the next
Business Day.

(d)Due Dates Not on Business Days.  If any payment required hereunder becomes
due on a date that is not a Business Day, then such payment shall be due on the
next Business Day, the amount of such payment, in such case, to include all
interest accrued to the date of actual payment.

(e)Prepayments Generally.  The Borrower shall have the right to prepay the
unpaid principal balance of the indebtedness evidenced by this Note in whole or
in part, without penalty.  All prepayments, whether voluntary or mandatory
pursuant to acceleration, shall be applied first to any expenses due Lender
under this Note or under any other documents securing or evidencing obligations
of Borrower to Lender with respect to the Loan, then to accrued interest on the
unpaid principal balance of this Note, and the balance, if any, shall be applied
to the principal sum hereof in inverse order of maturity and shall not relieve
Borrower of making installment payments hereon when due.  Amounts prepaid may be
re-advanced to Borrower in accordance with the terms and conditions of the Loan
Agreement.

5.Oral Agreements.    ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED
IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

6.Default; Remedies after a Default.  Any one or more of the following
constitutes an Event of Default hereunder:  (a) the occurrence of any Event of
Default under (or as defined in) the Loan Agreement; or (b) the occurrence of an
Event of Default under (or as defined in) any of the other Loan Documents.  Upon
the occurrence of an Event of Default, the remedies available to Lender shall
include, but will not necessarily be limited to, the right to declare the entire
principal balance hereof and accrued and unpaid interest thereon immediately due
and payable and those other remedies specified in the Loan Agreement and in the
other Loan Documents.

7.Expenses; Indemnification.  The Borrower agrees to pay on demand all
reasonable costs and expenses incurred by the Lender in connection with the
preparation, execution, delivery, administration, modification, amendment, and
enforcement (whether through legal proceedings, negotiations or otherwise) of
this Note or any of the other Loan Documents (such costs and expenses to
include, without limitation, the reasonable fees and disbursements of legal
counsel).  The Borrower agrees to indemnify and hold harmless the Lender and
each of its directors, officers, employees, agents, affiliates, and advisors
from and against any and all claims, damages, losses, liabilities, and expenses
(including, without limitation, the reasonable fees and disbursements of legal



--------------------------------------------------------------------------------

 

counsel) which may be incurred by or asserted against the Lender or any such
director, officer, employee, agent, affiliate, or advisor in connection with or
arising out of any investigation, subpoena, litigation, or proceeding related to
or arising out of this Note or any of the other Loan Documents or any
transaction contemplated hereby or thereby (but in any case excluding any such
claims, damages, losses, liabilities, costs, or expenses incurred by reason of
the gross negligence, willful misconduct, or bad faith of the indemnitee).  The
obligations of the Borrower under this paragraph shall survive the payment in
full of the indebtedness evidenced by this Note or by any Other Note.

8.Assignment.  The Lender may assign to one or more banks or other entities all
or a portion of its rights under this Note.  In the event of an assignment of
all of its rights, the Lender may transfer this Note to the assignee.  The
Lender may, in connection with any assignment or proposed assignment, disclose
to the assignee or proposed assignee any information relating to the Borrower
furnished to the Lender by or on behalf of the Borrower.

9.Amendments, etc.  No amendment or waiver of any provision of this Note, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and separately acknowledged in
writing by the Lender, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

10.Governing Law.  This Note shall be governed by, and construed and enforced in
all respects in accordance with, the laws of the State of Missouri applicable to
contracts made and to be performed entirely within such State, without giving
effect to its conflicts of laws, principles or rules.

11.Right of Set-off.   At any time that an Event of Default exists, the Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to place an administrative hold upon or to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender to or
for the credit or the account of the Borrower against any and all of the
Obligations, irrespective of whether or not the Lender shall have made any
demand under this Note or any Other Note and although the Obligations may be
unmatured.  The Lender agrees promptly to notify the Borrower after any such
administrative hold, set-off and/or application made by the Lender; provided,
 however, that the failure to give such notice shall not affect the validity of
such administrative hold, set-off and/or application.  The rights of the Lender
under this paragraph shall be in addition to all other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have under applicable law.

12.Notices.  All notices hereunder and under the Loan Documents shall be in
writing and sent by certified or registered mail, return receipt requested, or
by overnight delivery service, with all charges prepaid.  Notices to the Lender
shall be sent to the Lender’s Address.  Notices to the Borrower shall be sent to
the Borrower’s Address until the Borrower specifies another address in a notice
delivered to the Lender in accordance with this paragraph.  Notice will be
deemed received upon actual receipt at the Lender’s Address or the Borrower’s
Address, as the case may be.

13.Consent to Jurisdiction; Waiver of Venue Objection; Service of Process.  
 WITHOUT LIMITING THE RIGHT OF THE LENDER TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR AGAINST PROPERTY OF THE BORROWER ARISING OUT OF OR
RELATING TO THIS NOTE (AN “ACTION”) IN THE COURTS OF OTHER JURISDICTIONS, THE
BORROWER HEREBY IRREVOCABLY SUBMITS TO AND ACCEPTS THE NON-EXCLUSIVE
JURISDICTION OF ANY MISSOURI STATE COURT OR ANY FEDERAL COURT SITTING IN ST.
LOUIS CITY OR COUNTY, AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ANY ACTION
MAY BE HEARD AND DETERMINED IN SUCH MISSOURI STATE COURT OR IN SUCH FEDERAL
COURT.  THE BORROWER HEREBY IRREVOCABLY WAIVES AND DISCLAIMS, TO THE FULLEST
EXTENT THAT THE BORROWER MAY EFFECTIVELY DO SO, ANY DEFENSE OR OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY DEFENSE OR OBJECTION TO VENUE BASED ON THE
GROUNDS OF FORUM NON CONVENIENS) WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE TO
THE MAINTENANCE OF ANY ACTION IN ANY JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY AGREES THAT THE SUMMONS AND COMPLAINT OR ANY OTHER PROCESS IN ANY
ACTION IN ANY JURISDICTION MAY BE SERVED BY MAILING (USING CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID) TO THE BORROWER’S ADDRESS.  SUCH SERVICE WILL
BE COMPLETE ON THE DATE SUCH PROCESS IS SO DELIVERED, AND



--------------------------------------------------------------------------------

 

THE BORROWER WILL HAVE THIRTY DAYS FROM SUCH COMPLETION OF SERVICE IN WHICH TO
RESPOND IN THE MANNER PROVIDED BY LAW.  THE BORROWER MAY ALSO BE SERVED IN ANY
OTHER MANNER PERMITTED BY LAW, IN WHICH EVENT THE BORROWER’S TIME TO RESPOND
SHALL BE THE TIME PROVIDED BY LAW.

14.Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY WAIVES AND DISCLAIMS ANY RIGHT TO TRIAL BY JURY (WHICH THE LENDER ALSO
WAIVES AND DISCLAIMS) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY
KIND ARISING OUT OF OR RELATING TO THIS NOTE.

15.Collateral.  This Note is secured as provided in the Loan Agreement.

16.Miscellaneous.  No failure on the part of the Lender to exercise, and no
delay in exercising, any right under this Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

17.Superseding Note.  This Note supersedes and replaces all other promissory
notes labeled “Loan Number Two” executed between the parties hereto in
connection with the Loan Agreement, including the Promissory Note dated July 20,
2004, in the principal face amount of $500,000 executed by Borrower to the order
of Lender, the Promissory Note dated July, 2005, in the principal face amount of
$500,000 executed by Borrower to the order of Lender, the Promissory Note dated
July 1, 2006, in the principal face amount of $500,000 executed by Borrower to
the order of Lender, the Promissory Note dated July 1, 2007 in the principal
face amount of $500,000 executed by Borrower to the order of Lender, the
Promissory Note dated July 1, 2008 in the principal face amount of $500,000
executed by Borrower to the order of Lender, the Promissory Note dated July 1,
2009, in the principal face amount of $500,000 executed by Borrower to the order
of Lender, the Promissory Note dated July 1, 2010, in the principal face amount
of $1,000,000 executed by Borrower to the order of Lender, the Promissory Note
dated August 1, 2011 in the principal face amount of $2,000,000 executed by
Borrower to the order of Lender, Promissory Note dated August 1, 2012 in the
principal face amount of $2,000,000 executed by Borrower to the order of Lender,
the Promissory Note dated August 1, 2013 in the principal face amount of
$2,000,000 executed by Borrower to the order of Lender, and the Promissory Note
dated August 1, 2014 in the principal face amount of $2,000,000 executed by
Borrower to the order of Lender (collectively, the “Prior Notes”).  Upon the
Lender’s acceptance of this Note and the satisfaction and occurrence of each of
the conditions precedent to the effectiveness of this Note, the Prior Notes
shall be deemed canceled and of no further force or effect; provided, however,
that (i) nothing in the foregoing shall be deemed to waive any outstanding
principal, accrued interest, fees, or late charges under the Prior Notes, and
(ii) the execution, delivery, and/or acceptance of this Note shall not be deemed
to have terminated, extinguished, released, constituted a novation of, or
discharged the indebtedness evidenced under the Prior Notes, which indebtedness
shall continue under and be governed by this Note.  No reference to this Note
need be made in any instrument or document at any time referring to the Prior
Notes, a reference to the Prior Notes in any such instrument or document to be
deemed to be reference to this Note as the same may be amended, restated,
modified, extended, and/or supplemented from time to time.  Nothing herein is
intended to extinguish, cancel or impair the lien priority or effect of any
security agreement, pledge agreement or mortgage with respect to the Borrower’s
obligations hereunder and under any other document relating hereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
above written.

THIS AGREEMENT CONTAINS A BINDING JURY WAIVER PROVISION.

“BORROWER”

THE FEMALE HEALTH COMPANY

 

By: /s/  O.B. Parrish

Name:  O.B. Parrish

Title:    Chief Executive Officer

 

 

STATE OF ILLINOIS)

) SS

COUNTY OF COOK)

 

On this 28th day of July, 2015, before me, Victoria L. Schmitz, appeared O.B.
Parrish, in his capacity as Chief Executive Officer of The Female Health
Company, a Wisconsin corporation, to me personally known, who, being by me duly
sworn, did say that he is the Chief Executive Officer of The Female Health
Company, a Wisconsin corporation, and that said instrument was signed in behalf
of said corporation by authority of its Board of Directors, and said O.B.
Parrish, as Chief Executive Officer, acknowledged said instrument to be the free
act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

/s/   Victoria L. Schmitz

Notary Public

 

My Commission Expires: July 29, 2018

 

 

Borrower’s Address:

515 N. State Street

Suite 2225

Chicago, Illinois  60654

 

--------------------------------------------------------------------------------

 

 

ADVANCES AND PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

 

 

 

DATE

AMOUNT OF ADVANCE

AMOUNT OF PRINCIPAL PAID OR PREPAID

AMOUNT OF INTEREST PAID

UNPAID PRINCIPAL BALANCE OF ADVANCES

NOTATION MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

SCHEDULE A

 

Definitions

 

“Affiliate” means, with respect to a Person, (a) any officer, director,
employee, member or managing agent of such Person, (b) any spouse, parents,
brothers, sisters, children and grandchildren of such Person, (c) any
association, partnership, trust, entity or enterprise in which such Person is a
director, officer or general partner, (d) any other Person that, (i) directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such given Person, (ii) directly or indirectly
beneficially owns or holds 5% or more of any class of voting stock or
partnership, membership or other interest of such Person or any Subsidiary of
such Person, or (iii) 5% or more of the voting stock or partnership, membership
or other interest of which is directly or indirectly beneficially owned or held
by such Person or a Subsidiary of such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other interests, by contract or
otherwise.

“Borrower” means THE FEMALE HEALTH COMPANY, a Wisconsin corporation.

“Borrower’s Address” means 515 N. State Street, Suite 2225, Chicago, Illinois
60654.

 “Borrowing Officer” means each individual of Borrower who is duly authorized by
Borrower to submit a request for a Loan Advance.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which banks in St. Louis, Missouri are authorized to close.

“Commitment” means the agreement of the Lender to fund advances to the Borrower
in an aggregate principal amount not to exceed, at any time outstanding, US
$2,000,000.00.

“Default Rate” means a rate of interest equal to four percent per annum (4%) in
excess of the Prime Rate.

“Dollar” and “$” means freely transferable United States dollars.

“Effective Date” means the later of (a) the Agreement Date, as defined in the
Loan Agreement, and (b) the first date on which all of the conditions set forth
in Section 4.1 of the Loan Agreement shall have been fulfilled or waived by the
Lender.

“Events of Default” has the meaning specified in paragraph 6 of this Note, or
any Event of Default as defined in the Loan Agreement.

“Interest Rate Change Date” shall mean each Business Day during the term of this
Note.

“Lender” means Midland States Bank, an Illinois banking corporation,
successor-by-merger to Heartland Bank, and its successors and assigns.

“Lender’s Address” means 212 S. Central Avenue, Clayton, Missouri 63105.

“Loans” means any loan made to Borrower pursuant to Section 2.1 of the Loan
Agreement and all extensions, renewals and modifications thereto, as well as all
such Loans collectively.

“Loan Agreement” means that certain Second Amended and Restated Loan Agreement
entered into by and between Lender and Borrower, dated as of August 1, 2011, as
amended by a First Amendment to Second Amended and Restated Loan Agreement dated
as of August 1, 2012, as amended by a Second Amendment to Second Amended and
Restated Loan Agreement dated as of August 1, 2013, as amended by a Third





--------------------------------------------------------------------------------

 

Amendment to Second Amended and Restated Loan Agreement dated as of August 1,
2014, and as amended by a Fourth Amendment to Second Amended and Restated Loan
Agreement dated as of the date herewith as the same may be further amended,
modified, or restated.

“Loan Documents” means, collectively, this Note, the Loan Agreement, the
Security Agreement, and each other instrument, agreement and document executed
and delivered by Borrower in connection with this Note and each other
instrument, agreement, or document referred to herein or contemplated hereby.

“Material Adverse Effect” means any act, omission, event or undertaking which
would, singly or in the aggregate, have a material adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or business prospects of Borrower, (b) upon the ability of
Borrower to perform any obligations under this Note or any other Loan Document
to which it is a party, or (c) the legality, validity, binding effect,
enforceability or admissibility into evidence of any Loan Document or the
ability of Lender to enforce any rights or remedies under or in connection with
any Loan Document; in any case, whether resulting from any single act, omission,
situation, status, event, or undertaking, together with other such acts,
omissions, situations, statuses, events, or undertakings.

“Maturity Date” means August 1, 2016.

“Note” means this Promissory Note and any and all amendments, modifications,
restatements, renewals or refinancings thereof.

“Obligations” means, in each case whether now in existence or hereafter arising,
(a) the principal of and interest and premium, if any, on, and expenses related
to, the Loans and (b) all indebtedness, liabilities, obligations, overdrafts,
covenants and duties of Borrower to the Lender of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and whether or not for the payment of money under or in
respect of the Loans, this Note, any Note or any of the other Loan Documents.

“Obligors” means Borrower, and each other party at any time primarily or
secondarily, directly or indirectly, liable on any of the Obligations.

Picture 1 [c894-20150930ex102447ca7g001.jpg]

“Other Note” means any promissory note which may be given in renewal or
extension of all or any part of the indebtedness evidenced by this Note or which
may amend or restate the terms pursuant to which such indebtedness is to remain
outstanding.

“Overdue Rate” means, in respect of any amount not paid when due under this Note
or any Other Note, a rate per annum during the period commencing on the due date
of such amount until such amount is paid in full equal to 4% per annum in excess
of the Prime Rate.

“Person” means an individual, corporation, partnership, association, trust or
unincorporated organization or a government or any agency or political
subdivision thereof.

“Prime Rate” means the fluctuating rate per annum that is published as the
national prime rate of interest by the Wall Street Journal, with each change in
the Prime Rate, automatically, immediately, and without notice changing the
Prime Rate thereafter applicable hereunder.

 

EXHIBIT A

 

FORM OF REQUEST FOR AN ADVANCE

Midland States Bank

212 South Central Avenue

St. Louis, Missouri  63105







--------------------------------------------------------------------------------

 

Attn.:

Re:Promissory Note, dated as of August 1, 2015 between THE FEMALE HEALTH COMPANY
(“Borrower”) and MIDLAND STATES BANK (“Lender”), as it may be amended, modified,
restated, or replaced from time to time (the “Note”)

Ladies and Gentlemen:

The undersigned is a Borrowing Officer and, as such is authorized to make and
deliver this request for an advance pursuant to the Note.  All capitalized words
used herein that are defined in the Note have the meanings defined in the Note.

Borrower hereby requests that Lender make a Loan of $__________ to Borrower
under the terms of the Note dated August 1, 2015.  The proceeds of the advance
should be deposited in account number ___________________________ with [Lender].

The undersigned hereby certifies on behalf of Borrower that:

(i)There is no Event of Default.

(ii)The representations and warranties of Borrower in the Loan Agreement are
true as if made on the date hereof.

(iii)The amount of the requested advance will not, when added to the current
amountof the aggregate Loans exceed the Commitment.

(iv)All conditions precedent to an advance as set forth in the Loan Agreement
have been satisfied.

(v)The proceeds of this advance will be used for the following purpose:
____________________________________________________.

Executed this _____ day of _______, 20__.

THE FEMALE HEALTH COMPANY

 

 

By:

Name:

Title:

 





--------------------------------------------------------------------------------